UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PALANI KARUPAIYAN,

                            Plaintiff,

                      v.

CVS HEALTH CORPORATION; AETNA;                         19 Civ. 8814 (KPF)
ACTIVE HEALTH MANAGEMENT;
                                                     ORDER OF SERVICE
KALYANI LAKSHMI BELLAMKONDA;
ROBERT DENNER; APN CONSULTING,
INC.; VEDANT PATHAK; NEELA
PATHAK; PURVI JHALA,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff brings this pro se action under Title VII of the Civil Rights Act of

1964 (“Title VII”), the Age Discrimination in Employment Act of 1967, the

Americans with Disabilities Act of 1990, and other federal and state statutes,

alleging that his employer discriminated against him based on his race,

national origin, age, and disability, and violated his rights under state and

federal law. By Order dated November 18, 2019, the Court granted Plaintiff’s

request to proceed in forma pauperis (“IFP”).

                                   DISCUSSION

      Because Plaintiff has been granted permission to proceed IFP, Plaintiff is

entitled to rely on the Court and the U.S. Marshals Service to effect service.

Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C.

§ 1915(d) (“The officers of the court shall issue and serve all process ... in [IFP]

cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to
serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the

Federal Rules of Civil Procedure generally requires that the summons and

complaint be served within 90 days of the date the complaint is filed, Plaintiff is

proceeding IFP and could not have served the summons and complaint until

the Court reviewed the complaint and ordered that a summons be issued. The

Court therefore extends the time to serve until 90 days after the date the

summons is issued. If the complaint is not served within that time, Plaintiff

should request an extension of time for service. See Meilleur v. Strong, 682

F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to

request an extension of time for service); see also Murray v. Pataki, 378 F.

App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to

effect service automatically constitutes ‘good cause’ for an extension of time

within the meaning of Rule 4(m).”).

      To allow Plaintiff to effect service on Defendants CVS Health Corporation,

Aetna, ActiveHealth Management, Kalyani Lakshmi Bellamkonda, Robert

Denner, APN Consulting, Inc., Vedant Pathak, Neela Pathak, and Purvi Jhala

through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a

U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for

each of these defendants. The Clerk of Court is further instructed to issue a

summons and deliver to the Marshals Service all the paperwork necessary for

the Marshals Service to effect service upon these defendants.




                                          2
      Plaintiff must notify the Court in writing if Plaintiff’s address changes,

and the Court may dismiss the action if Plaintiff fails to do so.

                                  CONCLUSION

      The Clerk of Court is directed to mail a copy of this order to Plaintiff,

together with an information package.

      The Clerk of Court is further instructed to complete the USM-285 forms

with the addresses for CVS Health Corporation, Aetna, ActiveHealth

Management, Kalyani Lakshmi Bellamkonda, Robert Denner, APN Consulting,

Inc., Vedant Pathak, Neela Pathak, and Purvi Jhala and deliver to the U.S.

Marshals Service all documents necessary to effect service.

      The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from

this order would not be taken in good faith, and therefore IFP status is denied

for the purpose of an appeal. Cf. Coppedge v. United States, 369 U.S. 438,

444-45 (1962) (holding that an appellant demonstrates good faith when he

seeks review of a nonfrivolous issue).

SO ORDERED.

Dated: December 2, 2019
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                         3
     DEFENDANTS AND SERVICE ADDRESSES


CVS Health Corporation
233 Spring Street
New York, NY 10003

Aetna
233 Spring Street
New York, NY 10003

ActiveHealth Management
233 Spring Street
New York, NY 10003

Kalyani Lakshmi Bellamkonda
Aetna
233 Spring Street
New York, NY 10003

Robert Denner
Aetna
233 Spring Street
New York, NY 10003

APN Consulting, Inc.
Corporate Headquarters
Princeton Park Corporate Center
1100 Cornwall Road, Ste. 205
Monmouth Junction, NJ 08852

Vedant Pathak
APN Consulting, Inc.
Princeton Park Corporate Center
1100 Cornwall Road, Ste. 205
Monmouth Junction, NJ 08852

Neela Pathak
APN Consulting, Inc.
Princeton Park Corporate Center
1100 Cornwall Road, Ste. 205
Monmouth Junction, NJ 08852

Purvi Jhala
APN Consulting, Inc.
Princeton Park Corporate Center
1100 Cornwall Road, Ste. 205
Monmouth Junction, NJ 08852




                        5
